Title: To Thomas Jefferson from John F. Van Preters, 26 February 1808
From: Van Preters, John F.,Desprez, A.,Coudere, Anthony Constantin
To: Jefferson, Thomas


                  
                     Votre Excellence, 
                     New york 26 février 1808.
                  
                  Daprès le traité que vos commissaires ont Conclu le 13 novembre dernier, au nom du gouvernement, avec les sauvages; depuis le fort défiance sur le Miamis de la riviere de ce nom, la Erié, & la riviere détroit, lac & riviere Saint Clair, et le lac huron, comprenant Toutes les rivieres tombant dans ses Eaux: le tout contenant environ Cinq millions d’acres de Terre.
                  La Situation des lieux, la bonté des Terres, les diverses Exploitations, & les circonstances presentes: Tous ces motifs réunis nous ont décidés a former une Compagnie qui par ses moyens Pécuniaires, son intelligence & la moralité puisse défricher et exploiter ces biens immenses, & peupler ces Terres en peu d’années d’un nombre d’habitants proportionné à son Etendue.
                  Ce n’est pas seulement sous le rapport de notre intérêt personnel que nous soumittons nos Pensées à votre Bienveillance; mais aussi nous avons l’intime Conviction que l’intérêt public est l’objet de votre Sollicitude.
                  Si le gouvernement nous investit de sa confiance, nous prendrons l’engagement de nourrir, vêtir, & loger tous les habitants qui se presenteront de tel age, ou de tel sexe qu’ils puissent être, en les transportant sur les lieux designés, et en associant leur destinée aux notres dans les differents établissemen que nous nous proposous de former; et en divisant les parts d’intérêt proportionnellement au mérite. Et pour pouvoir remplir ce but chaque établissement mobilier ou commercial sera administré au bon pere de famille en assurent les droits de chacun par part d’action qui seront déterminées d’après ce que chaque établissement pourra comporter. 
                  Ceux qui se destineront a la culture et au defrichement auront droit à une certain quantité de terres avec une habitation, batiments d’exploitation, ustensiles aratoires et le betail nécessaire.
                  Si daprès cet exposé vous Témoignez le désir de connaitre plus en détail nos moyens d’execution Veuillez nous mander près de vous; vous nous trouverez toujours disposés à nous conduire en bons citoyens des Etats Unis, & à obéir aux ordres dont vous daignerez nous honorer.—
                   Nous avons l’honneur d’etre avec le plus profond Respect de Votre Excellence Monsieur le Président Les très humbles & obéissant serviteurs
                  
                     Jn: F: Van Preters 
                     
                     A: Desprez.
                     Anthony Constantin Coudere 
                     
                     7. State street
                     new york.
                  
               